                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

YARA VALLEJOS,

       Plaintiff,

v.                                                               Case No: 8:19-cv-429-T-36CPT

CDL CHILDCARE INC. and CHAD
LOCICERO,

      Defendants.
___________________________________/

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Christopher P. Tuite on May 24, 2019 (Doc. 26).            In the Report and

Recommendation, Magistrate Judge Tuite recommends that the Court grant the parties' Joint

Stipulation and Motion to Approve Revised Settlement and for Dismissal with Prejudice (Doc.

25). All parties were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). On May 30, 2019, the parties

filed a Joint Notice of No Objection to Magistrate’s Report and Recommendation (Doc. 27).

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)      The Report and Recommendation of the Magistrate Judge (Doc. 26) is adopted,

                confirmed, and approved in all respects and is made a part of this Order for all

                purposes, including appellate review.
       (2)    The parties’ Joint Stipulation and Motion to Approve Revised Settlement and for

              Dismissal with Prejudice (Doc. 25) is GRANTED. The Settlement (Doc. 25 - Ex.

              1) is APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

              dispute.

       (3)    This action is DISMISSED, with prejudice.

       (4)    The Clerk is directed to terminate all pending motions and deadlines and close this

              file.

       DONE AND ORDERED in Tampa, Florida on June 5, 2019.




Copies to:
The Honorable Christopher P. Tuite
Counsel of Record




                                               2
